Citation Nr: 1613757	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  14-14 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a renal condition, including status post left kidney transplant and right nephrectomy.  


REPRESENTATION

Veteran represented by:	Anthony W. Pignatiello, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to March 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The Board notes that in March 2016, the Veteran submitted a power of attorney for the above representative, as well as a statement arguing a new theory of entitlement.  While the representative stated that they do not waive consideration of the evidence that they submitted and requested a remand for regional office consideration, it appears that they have only submitted argument, not evidence.  A waiver is only required for new evidence, not argument, and therefore a remand is not necessary for consideration of the submission. 


FINDINGS OF FACT

1.  The Veteran's status post right nephrectomy renal condition clearly and unmistakably pre-existed his military service.

2.  The competent medical evidence indicates that there was no permanent worsening of the Veteran's renal condition beyond its natural progression during his military service.

3.  Nephritis was not shown within one year of service.  




CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted regarding the Veteran's renal condition.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2015); Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004). 

2.  A renal condition was not aggravated by service, was not incurred in service, and is not otherwise related to service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in October 2011 prior to the April 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2011 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103(A) (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder. 

The Veteran was afforded a VA examination in December 2011 for his claimed disability.  The review of this examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Outside medical opinions were also obtained in October and December 2015, based on a nephrologist reviewing the Veteran's claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  With respect to the aforementioned Board hearing in July 2014, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, explained why the claim had been denied, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denial were explained.  Thus, the duties to notify and assist have been met.

Analysis 

The Veteran essentially contends that his service, including dye used during a cystogram as well as the strep virus, aggravated his general kidney condition, status post right nephrectomy beyond its natural progression, leading to left kidney renal failure and a subsequent kidney transplant.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). See also VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including nephritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In the instant case, the Veteran's August 1965 Report of Medical examination noted that the Veteran had a nephrectomy at age three and that he could not hold a job at Hood because of the nephrectomy.  It was requested that the Veteran obtain a letter of verification.  No further verification, however, was submitted.

It is noted that the Veteran completed basic training satisfactorily and had no urinary symptoms present.  In January 1966, the Veteran stated during a Request to Appear Before a Medical Evaluation Board that during his induction physical that he reported having had a nephrectomy.  He also noted that while he had obtained a physician's statement in order to be deferred from miliary service, that it was mislaid, and he did not attempt to report this incident or obtain a new statement.  In a personal statement at the Medical Board, the Veteran stated that now that he was in the Army he found that it was a physical strain to keep up with the rest of the men, that he had pain in his abdomen, that he tired easily, and that he could not hold liquids.  The records noted a history of right nephrectomy at age three.  A film taken in January 1966 revealed a surgically absent right kidney.  Following injection of a contrast agent there was a prompt excretory function on the left side.  The left side was larger than normal due to compensatory hypertrophy and the caliceal elements appeared normal.  The ureter and lower tract appeared normal.  The impression was of a surgically absent right kidney and a normal upper collecting system on the right side.  In a February 1966 Report of Medical History the Veteran wrote that his health was good as long as he was not exposed to extra physical exertion.  A February 1966 record repeats that the Veteran should have been disqualified from induction; however he completed four months of basic training satisfactorily, and that he had no urinary symptoms at that time and that he was fit for retention.  March 1966 records note that the earlier films revealed that the cystogram was normal with no residual urine, and the physical examination was within normal limits.  

Post service records from Hartford hospital confirm a kidney transplant in February 2004.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported that he had nephrectomy at age 3; and then went into service where he experienced fatigue and reduced stamina, as well as protein in his urine in approximately June 1966.  He later experienced diabetes and renal failure in 2003 prior to his transplant in 2004.  The examiner opined that the Veteran's claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that during service the Veteran had normal renal function although there was suggestion of every early/subtle renal dysfunction as he only had a single functioning kidney at the time.  The examiner also noted that the records do not document any significant injuries or exposures that would have likely resulted in progression of his renal disease beyond a natural progression.  The examiner further notes that after service the Veteran developed hypertension, vascular disease, and diabetes, which along with the nephrectomy are all conditions that likely contributed to his renal failure, and that all these conditions occurred before or after service.  

In May 2013 and July 2014, the Veteran's clinician from the Hartford Hospital Kidney Transplant Program, Dr. X.Y. submitted letters that together opined that the Veteran's renal condition was as likely as not aggravated beyond its normal progress due to his "training in the Army from 9/1965 to 3/1966."  The doctor also stated the Veteran received an excretory urogram and cystogram in service and that the IV contrast dye used during his urological examination also at least as likely as not aggravated his renal condition, although she also stated that "without knowing exactly the volume of contrast dye injected and not knowing his serum creatinine pre- and post-contrast administration, it is difficult for me to render an opinion about how likely this would be in his specific case."

In July 2014, the Veteran testified at a Board hearing.  The Veteran stated that in service he had strep throat virus and was not feeling well, and he went to the doctor who did a cystogram to confirm that he did not have his right kidney.  He stated of the cystogram "it was like a hot feeling going through me."  He then stated that after service he had protein in his urine which continued to get worse until he needed a transplant.  He claimed that his renal failure could have been aggravated by the strep virus, his cystogram, or "the rigors of service."

Finally, in October 2015, an expert medical opinion was provided by a nephrologist.  The clinician reviewed the medical record and noted the Veteran had a right nephrectomy at age 3, and then at age 20 he was in service for 6 months.  The clinician opined that there was no aggravation in service beyond the natural progression, as there were no significant injuries or exposure that could have resulted in renal failure or disability.  Regarding the Veteran's claims that his contrast dye could have aggravated his condition, the clinician stated that contrast-induced nephropathy usually causes elevation of creatine within 24-48 hours, which then peaks in 3-4 days and then returns to baseline within 7-10 days.  The clinician also stated that contrast induced-nephropathy is very rare if creatine is below 1.5 mg when the procedure is done and that if a patient's creatine were to increase after 72 hours of contrast exposure than other causes of kidney dysfunction would need to be considered.  Overall, the clinician opined that the Veteran's renal failure diagnosed 38 years after contrast exposure and service was not the reason for the Veteran's kidney failure.  

In a December 2015 addendum, the nephrologist responsible for the October 2015 opinion addressed the Veteran's January 1966 statements in service that he had pain in his abdomen, tired easily, could not hold liquid, and had physical strain.  The examiner noted that the natural progression of a unilateral nephrectomy is compensatory hypertrophy of the remaining kidney, which the Veteran had as a natural result of his nephrectomy at age 3.  However, the clinician noted that the Veteran had urine examinations done in January 1966 and February 1966 which both had negative results, as well as a normal March 1966 physical examination.  Thus the Veteran did not have any nephritis or nephrosis then causing progressive renal failure.  The clinician's opinion remained that the Veteran's renal failure 38 years after service was not a result of aggravation by service and thus was not subject to service connection.  

In a March 2016 statement, the Veteran's representative contended that the Veteran had chronic nephritis in service, however it may have only been in a latent stage, with few outward symptoms, but that his symptoms in service of pain in his abdomen, being tired easily, inability to hold liquid, and physical strain were signs of nephritis.  The representative opined that while progress of the disease can be delayed so that a patient can live an almost normal life for years, the final stage of chronic nephritis is endstage renal disease and that in-service exertion and cold weather symptoms contributed to a continuity of symptomology.  The representative also argued that the Veteran began to pass protein shortly after service, although there are no treatment records showing this, and the representative contends that treatment records post service from 1966 have all been destroyed.  

The preliminary question is whether a kidney condition was noted on entry.  A history alone will not suffice.  Here, the Veteran was asked for verification of his condition, which was ultimately never received and was not noted.  Therefore, because the condition was not noted, the presumption of soundness attaches.  Therefore, the question becomes whether there is clear and unmistakable evidence that his condition pre-existed service.

With respect to whether the renal condition pre-existed active service, the Board observes that the December 2011 examiner determined that the right nephrectomy was conducted before service, and the Veteran himself stated upon entrance that he had a nephrectomy at age 3.  Multiple treatment records and lay statements document this fact.  This medical history was subsequently confirmed by medical professionals.  Accordingly, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's claimed disability pre-existed service. 

The evidence also clearly and unmistakably demonstrates that the Veteran's renal condition was not aggravated by active service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner, 370 F.3d at 1096.  Regarding the current status post-transplant due to renal failure, the December 2011 VA examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rationale was that there was no injury or exposure noted in service, and that the Veteran's subsequently developed hypertension, vascular disease, and diabetes mellitus after military service, and his nephrectomy prior to service, are what led to his renal failure in 2004.  The nephrologist who issued the October and December 2015 opinions also agreed that the Veteran's renal failure was not aggravated by service, including use of contrast dye in service, nor was any aggravation indicated by the Veteran's complaints in service, as the Veteran had normal urine samples in service, and did not experience renal failure until almost 40 years after service. 

When weighing the May 2013 and July 2014 private opinions against the December 2011 VA opinion and October and December 2015 outside opinions, the Board finds the VA examination report along with the 2015 opinions to be more probative, because while all clinicians noted they reviewed the Veteran's service treatment records, the VA examiner's and 2015 nephrologist's opinions better reflected the Veteran's overall medical history and provided a more detailed and thorough rationale for the opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board finds it very probative that while Dr. X.Y. noted the Veteran's "training" aggravated his renal condition, she did not state what specific aspect of training caused the aggravation or how this was not the natural progress of the disability.  Furthermore, while she stated the contrast dye in service aggravated his renal condition, she then went onto seemingly to contradict herself by stating that she could not actually state how likely it was that the dye would cause aggravation in the Veteran's specific case without knowing his serum creatinine levels at the time.  No medical professional and no medical records other than the opinions from Dr. X.Y. have linked the Veteran's current renal condition to aggravation in service.  The clinician who rendered the October 2015 medical opinion in fact specifically stated that an elevation in creatine from using contrast dye would have been temporary in nature, and that if anything serious and non-temporary had happened to the Veteran, that there would have been another underlying issue at cause.  

Finally, the Veteran is also competent to report he had strep virus in service.  See July 2014 hearing; Layno v. Brown, 6 Vet. App. 465 (1994).  However, his treatment records do not show treatment for strep in service, and no medical professional has associated his current renal condition specifically with strep in service.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render an opinion regarding the complex medical picture at issue, that of aggravation of his renal condition, and whether it a natural progression, or aggravated by service.  See 38 C.F.R. § 3.159 (a)(1) (2015) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  

Alternatively, presumptive service connection for a chronic disability, namely nephritis, and the continuity and chronicity provisions of 38 C.F.R. § 3.303(b), must be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this context, the Board notes that the Veteran's first diagnosis of kidney failure was in 2003 with his resulting kidney transplant in 2004.  See August 2011 VA examination.  There are no treatment records indicating nephritis or in fact any renal difficulties prior to that point.  Therefore, this diagnosis of is long after the one year presumptive period found in 38 C.F.R. §§ 3.307, 3.309.  

With regard to chronicity, the Veteran's service treatment records do not contain any complaints, treatment, or findings of nephritis.  In fact, such disability is refuted by the contemporaneous records in service.  Nor are there any records available that confirm the Veteran's claim that he was passing protein right after service.  While the Veteran's representative stated that the Veteran's complaints in January 1966 that he had pain in his abdomen, tired easily, could not hold liquid, and had physical strain, as well as contended findings of protein right after service were indicative of nephritis, the 2015 medical opinion specifically stated that the Veteran had urine examinations done in January 1966 and February 1966 which both had negative results, as well as a normal March 1966 physical examination and thus the Veteran did not have any nephritis or nephrosis during service.  Nor are there any medical records from right after service indicating a positive protein test, or that nephritis manifested to a degree of 10 percent or more.  All that is left in the record is the Veteran's current statements about having protein in his urine, which he is not competent to make (as that requires medical testing), and is not credible, given the normal testing during service.

While the Veteran is competent to testify that he experienced pain in his abdomen, tired easily, and could not hold liquid in service, the presence of nephritis or the presence of protein in urine is not capable of lay observation and is a determination "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (stating that "sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Neither the Veteran nor his representative has the medical knowledge to determine whether any nephritis was in existence right after service, but "latent," as they claim and neither has presented competent medical evidence to support their lay conclusions on this complex medical matter.  Therefore, the Veteran and his representative are not competent to offer a medical opinion on this issue.  Neither presumptive service connection for a chronic disability, nor continuity of symptomatology based on a chronic condition in service, has been established in this case.

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the Veteran's kidney condition is not warranted.


ORDER

Entitlement to service connection for a renal condition, including status post left kidney transplant and right nephrectomy, is denied.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


